Citation Nr: 1709019	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  10-26 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include arthritis and degenerative disc disease (DDD).

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran had active service from January 12, 1982, to December 8, 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The issues on appeal were previously remanded by the Board in January 2015 for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain a VA examination for the Veteran's lumbar spine disorder.  This was accomplished, and the claims were readjudicated in an April 2016 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran has currently diagnosed arthritis and degenerative disc disease (DDD) of the lumbar spine.

2.  The Veteran's arthritis of the lumbar spine was not chronic in service, did not manifest to a compensable degree within one year of service separation, and was not continuous since service separation. 

3.  The Veteran's arthritis and DDD of the lumbar spine are not etiologically related to service.

4.  The Veteran does not meet the scheduler criteria for a TDIU.

5.  The Veteran's service-connected disability is not shown to result in an inability to obtain or maintain substantially gainful employment so as to warrant consideration of a TDIU on an extraschedular basis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disorder, to include arthritis and DDD, have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated in December 2008, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA and private treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded a VA spine examination in connection with his service connection claim in January 2016.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case is adequate.  The VA nexus opinion provided considered all the pertinent evidence of record, the Veteran's statements, and provided a complete rationale for the opinions stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Only chronic diseases listed under 38 C.F.R. § 3.309(a) (2015) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for a Lumbar Spine Disorder

The Veteran contends that he injured his back during service and has experienced pain in his back since that time.

Upon review of all the evidence of record, lay and medical, the Board finds that the Veteran's lumbar spine disorder, diagnosed as arthritis and DDD, was not incurred in service and is not otherwise related to service.

Service treatment records are negative for complaints, diagnoses, or treatment for a back disorder.  In a November 1982 service separation examination report, there were no findings or diagnosis of a back disability.  In a November 1982 report of medical history, completed by the Veteran at service separation, he specifically checked "NO" as to having recurring back pain.  

The Veteran has argued that a February 1982 service treatment record purportedly states "L syndrome," implying that a lumbar condition was noted in service.  After careful review of the February 1982 service treatment record, and as addressed in a January 2016 VA medical opinion, the Board finds that the February 1982 service treatment record does not address a lumbar spine complaint.  Specifically, the note indicated that the Veteran was being evaluated for a right knee condition and a throat condition.  There was evidence in this note that the Veteran was referred for a throat culture, in which the assessment more likely was suggestive of a viral syndrome ("V syndrome") and not a lumbar condition. 

The Board finds that such absence of findings or treatment for arthritis during service or at separation from service, in this context, is highly probative contemporaneous evidence that the Veteran did not have characteristic manifestations of arthritis during in service.  See Kahana v. Shinseki, No. 24 Vet. App. 428, 439 (2011) (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (Lance, J., concurring) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  For these reasons, the Board finds that the Veteran's arthritis of the lumbar spine was not chronic in service.

Further, the evidence demonstrates that symptoms of lumbar spine arthritis have not been continuous since service separation.  Although the Veteran is competent to report continuous symptoms, the Board finds his statements are outweighed by medical evidence of record.  For example, the medical examinations conducted in connection with his separation from service described the lumbar spine as normal. The Board also notes that the Veteran first sought treatment for a back disorder in 2001, more than 20 years following service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  There is also no evidence that lumbar spine arthritis manifested within one year of service separation.

The Board acknowledges that symptoms are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, as noted above, the Veteran filed other claims for service connection, but did not mention a lumbar spine disorder at any time prior to his initial claim in August 2001.  For example, in September 1983, approximately one year after service separation, the Veteran filed a claim for service connection for a psychiatric disorder; however, he did not mention a lumbar spine disorder at that time.  In 1986, the Veteran filed claims for service connection for a nervous condition, dental condition, and a right knee disorder.  He again did not mention any symptoms or disorders related to his lumbar spine.  

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  The Veteran's inaction regarding a claim for a lumbar spine disorder, when viewed in the context of his action regarding his other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a lumbar spine disorder in service and a lack of lumbar spine symptomatology at the time he filed the other claims.  For these reasons, the Board finds that symptoms relating to a lumbar spine disorder were not continuous since service separation.

The Board further finds that the weight of the competent evidence of record demonstrates that the currently diagnosed lumbar spine disorder is not related to or caused by service.
The Veteran was afforded a VA spine examination in January 2016.  Diagnoses of lumbar spine DDD and arthritis were confirmed.  The examiner indicated that the claims file had been reviewed.  It was then opined that the Veteran's spine disorders were less likely than not related to service.  In support of this opinion, the examiner stated that service treatment records were negative for complaints or treatment for a lumbar spine disorder.  Furthermore, the service separation examination report was negative for a lumbar spine disorder.  It was further noted that the Veteran sought private treatment in 2001, over 20 years following service separation, which was noted to correlate with present findings.  Regarding the February 1982 service treatment records which purportedly noted "L syndrome," the examiner stated that, after a review of the record, the service treatment note was silent for a lumbar condition.  The Veteran as evaluated for a right knee condition and a throat condition.  There was evidence that the Veteran was referred for a throat culture, in which the assessment is a viral syndrome (i. e., V syndrome).  

The Board finds the January 2016 VA medical opinion to be probative as to whether the Veteran's currently diagnosed lumbar spine disorder is related to service.  The examiner reviewed and discussed the medical evidence and the Veteran's history in detail.  Further, the medical opinion was supported by a well-reasoned rationale, which was consistent with the medical evidence of record.  See Prejean, 13 Vet. App. at 448-9; Hernandez-Toyens, 11 Vet. App. at 382.

The evidence also includes a January 2002 evaluation from the Department of Social Service, Disability Determination Program.  The report indicated that in September 2001 the Veteran sprained his back while helping move a patient.  Two days later he was evaluated through Workman's Compensation and had an EMG and MRI.  He received physical therapy.  Notably, the Veteran did not report any pre-existing back disorder or that he had originally injured his back in service.  The Board finds that the January 2002 evaluation weighs against the Veteran's claim that his lumbar spine disorder first manifested in service or is related to service.

The Board has also considered the Veteran's statements regarding his belief that he has a lumbar spine disorder that is related to service.  However, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the etiology of the medically complex disorder of arthritis or DDD of the lumbar spine.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  Lumbar spine disorders, including arthritis and DDD, are medically complex processes because of their multiple possible etiologies and require specialized testing to diagnose (e. g., X-rays and/or MRI). Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

For these reasons, and based on the evidence of record, the Board finds that the weight of the competent, credible, and probative evidence is against a finding of relationship between the Veteran's lumbar spine disorder and service.  The Board finds that a preponderance of the evidence is against the claim for service connection for tinnitus, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. A . § 5107; 38 C.F.R. § 3.102.

TDIU-Laws and Analysis

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience. 
38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16 (b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the Board notes that the Veteran has only one service-connected disability, specifically, depressive disorder rated as 30 percent disabling.  As such, his service-connected disability does not meet the percentage rating standards for TDIU.  38 C.F.R. § 4.16 (a).  Accordingly, the Board finds that entitlement to a TDIU is not warranted on a schedular basis.

Nevertheless, the Board must consider whether the evidence warrants referral to the Director of Compensation Service for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. §4.16 (b).  See Bowling, 15 Vet. App. at 6.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough; the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Here, the Board has considered whether referral for consideration of an extraschedular evaluation is warranted at any time during the appeal, and finds that it is not.

The evidence includes a July 2006 VA psychiatric examination report.  During the evaluation it was noted that the Veteran had worked as a registered nurse and retired in 2005 due to low back pain and "emotional problems."  The examiner stated, however, that the Veteran's "Mental Disorder symptoms are not severe enough to interfere with occupational and social functioning."
In a January 2009 VA examination the examiner noted that the Veteran was unemployed as a result of a low back injury.  It was also noted that the Veteran did not contend that his unemployment was due to his mental disorder.  

In a January 2013 VA psychiatric examination, the examiner indicated that he had reviewed the claims file, to include VA examinations in 2006 and 2009.  It was then opined that the Veteran's major depressive disorder were not limiting his capacity to interact and sustained a partial non-stressful job.  The Veteran had not been hospitalized and was without emotional crisis or trouble with his medication.  In his last September 2012 VA treatment record, he was found to be stable.  

Having reviewed the record, the Board finds that the preponderance of the evidence weighs against finding that the Veteran is unable to secure or maintain substantially gainful employment due to his service-connected disability.

The Board has carefully and sympathetically considered the Veteran's description of his limitations caused by his service-connected disability.  However, even the Veteran's own statements do not support a finding that he is precluded from substantially gainful employment solely because of his psychiatric disability.  Notably on his January 2013 formal claim for a TDIU (VA Form 21-8940), the Veteran indicated that he was unable to work due to, in part, his nonservice-connected right knee and lumbar spine disorders.  At no point does the record show, nor does the Veteran contend, that he was unable to obtain and maintain substantially gainful employment solely because of his service-connected disability.  In the January 2009 VA examination, the Veteran did not contend that his unemployment was due to his mental disorder.  

In summary, while the Board does not doubt that the Veteran's service-connected disability has some effect on his employability, the weight of the evidence does not support his contention that his service-connected disability is of such severity so as to preclude his participation in any form of substantially gainful employment at any time during the course of the appeal.  As such, the Board finds that remand for referral of consideration of a TDIU on an extraschedular basis is not required.

ORDER

Service connection for a lumbar spine disorder, to include arthritis and degenerative disc disease, is denied. 

Entitlement to a TDIU is denied. 




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


